Citation Nr: 0714571	
Decision Date: 05/16/07    Archive Date: 06/01/07	

DOCKET NO.  04-44 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic midback 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to February 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

A chronic midback disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.


CONCLUSION OF LAW

A chronic midback disorder was not incurred in or aggravated 
by active military service, nor may osteoarthritis of the 
midback be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at an RO hearing in March 
2005, as well as VA outpatient treatment records and 
examination reports, and various statements by the veteran's 
former service colleagues.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic midback disability.  In pertinent part, it is argued 
that, while in service, the veteran was involved in the 
removal of an aircraft propeller, at which time he injured 
his midback.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, the veteran's service medical records 
are unavailable, in that those records were apparently 
destroyed in a fire at the National Personnel Records Center 
in 1973.  The earliest clinical indication of the presence of 
a chronic midback disability is revealed by VA outpatient 
treatment records dated in January 2003, more than 40 years 
following the veteran's discharge from service, at which time 
he received a diagnosis of chronic back pain.  While on VA 
radiographic studies in June 2003, there was noted the 
presence of moderate osteoporosis, as well as osteoarthritic 
changes involving the thoracic spine, there was no indication 
that such pathology was in any way the result of an incident 
or incidents of the veteran's period of active military 
service.  Significantly, following a VA orthopedic 
examination in October 2005 (which examination involved a 
full review of the veteran's medical records and claims 
folder), it was the opinion of the examiner that the 
veteran's midback condition was "less likely than not" caused 
by or related to an injury during his active service.  
Osteoporosis and osteoarthritis, noted at the time of 
radiographic studies, were described as "usually the result 
of the aging process rather than injury."

The Board acknowledges that, based on various assertions by 
the veteran's former service colleagues, he may, in fact, 
have fallen while attempting to assist in the removal of an 
aircraft propeller in service.  However, there currently 
exists no evidence that, at the time of that incident, the 
veteran sustained an injury to his midback which has resulted 
in chronic residual disability.  Assertions of the veteran's 
former service colleagues, it should be noted, without 
substantiating evidence, are of little or no probative value, 
and are insufficient to establish service connection.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education).

The Board is cognizant of its heightened duty to assist and 
obligation to explain its findings and conclusions, and to 
carefully consider the benefit of the doubt doctrine in cases 
such as this where all service medical records are presumed 
destroyed, or otherwise unavailable through no fault of the 
veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, in the case at hand, there simply exists no 
evidence that the veteran suffered from a chronic midback 
condition in service, or for many years thereafter.  
Moreover, there is no medical evidence linking the veteran's 
postservice midback disability with his period of active 
military service.  Under the circumstances, service 
connection for a chronic midback disorder must be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in March 2005.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire evidence presently on file.  The 
Board does not doubt the sincerity of the veteran's 
testimony.  Such testimony, however, in and of itself, does 
not provide a persuasive basis for a grant of the benefit 
sought in light of the evidence as a whole.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of December 2003, May 
2004, and March 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes available 
service administrative records, VA outpatient treatment 
records and examination reports, as well as various 
statements by the veteran's former service colleagues, and 
the veteran's testimony during the course of an RO hearing in 
March 2005.  See April 2004 and July 2004 Request for 
Information Forms showing that the veteran's records were 
fire related and that there were no service medical records 
or sick or morning reports from the Surgeon General's Office.  
See also August 2004 VA notice to the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATB Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




ORDER

Service connection for a chronic midback disability is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


